DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 05/27/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gitis et al (U.S. Pat. No. 6,324,918) (hereafter Gitis).
Regarding claim 1, Gitis teaches a friction force sensing system comprising 
one flexible assembly (i.e., the sensor 10) (see Fig. 1A) having a fixed end (i.e., end block 16) (see Fig. 3) and a free end (i.e., end block 14) (see Fig. 3), 
longitudinal flexures extending between said fixed end and said free end (i.e., flexible beam 12 comprising thinned portions of the beam 12) (see Fig. 1A), 

said friction force sensing system further comprising a sensor unit in connection with said flexible assembly (i.e., sensing elements 38 and 40) (see Fig. 3) in the manner that a free end of said mounting element provides a force application point for the measurement of friction forces (i.e., probe 44 comes in contact with rotating disk 46. Application of force F1 causes interaction between the probe 44 and the test material disk 46. The values of the resistances are measured in the friction force tester as the reaction force FR and friction force FFR) (see Column 4, liens 35-65) 
Regarding claim 2, Gitis teaches two symmetrical flexures extend between said fixed end and said free end of the flexible assembly (i.e., thinned portions of the beam 12) (see Fig. 1). 
Regarding claim 3, Gitis teaches a strain gauge sensor is placed on either one of the symmetrical flexures at sides neighboring the fixed end of the flexible assembly (i.e., sensing element 38) (see Fig. 3). 
Regarding claim 10, Gitis teaches that the flexible assembly is a monolithic body (see Fig. 1A). Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (see MPEP 2144.04 (V-B)).
Regarding claim 18, Gitis teaches a strain gauge sensor is placed on either one of the symmetrical flexures at sides neighboring the fixed end of the flexible assembly (i.e., sensing element 38) (see Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-9, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gitis et al (U.S. Pat. No. 6,324,918) (hereafter Gitis) in view of Nevshupa et al. (U.S. Pat. No. 8,789,430) (hereafter Nevshupa).
Gitis as disclosed above does not directly or explicitly teach a photointerrupter sensor and an interrupter in claims 4-9, 11-16, and 19. However, Nevshupa teaches details of the photointerrupter as outlined below:
Regarding claim 4, Nevshupa teaches a photointerrupter sensor (i.e., sensor 42 can be a laser interferometric sensor) (see Column 3, line 24, to Column 6, line 67) is attached on the fixed end of the flexible assembly (i.e., the sensor is coupled to fixed end of flexible members 20) (see Fig. 1). 
Regarding claim 5, Nevshupa teaches an interrupter with a blocking extension (i.e., strips 20, wherein the measuring surface of the sensor towards the surface of the support 10, wherein the movement of support 30 with respect to support 10 which occurs die to the deformation of the parallel leaf springs 20 is measured using sensor 42) (see Column 3, line 24, to Column 6, line 67) in a structural relation with the flexible assembly is provided such that said blocking extension extends into a gap portion of said flexible assembly such that deflection of said interrupter within the photointerrupter sensor enables the measurement of friction forces (i.e., the amount of movement of the flexible members 20 is measured by sensor 42, wherein 
Regarding claim 6, Nevshupa teaches that the interrupter comprises a support means for fixedly accommodating said mounting element connecting said support means to the free end of said flexible assembly (i.e., support 10) (see Fig. 4). 
Regarding claim 7, Nevshupa teaches that the photointerrupter sensor is an optocoupler sensor (i.e., when the senor 42 is an optical sensor, the sensor 42 is the receiver and the flexible strip 20 is the reflector) (see Column 3, line 24, to Column 6, line 67). 
Regarding claim 8, Nevshupa teaches that said interrupter is attached to said free end via a screw (i.e., screws 26) (see Fig. 4). 
Regarding claim 9, Nevshupa teaches that the force applied on the tip of said screw at a force application point deflects said free end of the flexible assembly and the latter to deflect the flexures thereof (i.e., the movement of support 30 with respect to support 10 which occurs die to the deformation of the parallel leaf springs 20 is measured using sensor 42) (see Column 3, line 24, to Column 6, line 67). 
Regarding claim 11, Nevshupa teaches that the interrupter is a monolithic body (i.e., leaf springs 20) (see Fig. 3 and 4). Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art) (see MPEP 2144.04 (V-B))
Regarding claim 12, Nevshupa teaches that the flexible assembly is a monolithic body (i.e., it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art) (see MPEP 2144.04 (V-B)), and the interrupter is a monolithic body, and wherein the flexible assembly and interrupter are manufactured from a group including plastic, aluminum, steel and titanium alloys (i.e., the materials for manufacturing the components of the device belong to the group of: stainless steel, cooper and cooper alloys, titanium and titanium alloys, aluminum and aluminum alloys, 
Regarding claim 13, Nevshupa teaches that the two symmetrically shaped longitudinal flexures are sufficiently long to accommodate the movement of said blocking extension (see Fig. 4). 
Regarding claim 14, Nevshupa teaches that movement of the blocking extension to and fro under the applied force at the force application point interrupts the light transmission in said photointerrupter sensor (i.e., the amount of movement of the flexible members 20 is measured by sensor 42, wherein the force F is determined from the movement value measured with the sensor) (see Column 3, line 24, to Column 6, line 67). 
Regarding claim 15, Nevshupa teaches that the interrupter is a light blocker (i.e., leaf springs 20) (see Fig. 3 and 4). 
Regarding claim 16, Nevshupa teaches that the support means of said interrupter comprises a mounting housing cut within said support means, allowing adjustment of the position of the blocking extension so as to extend into said photointerrupter sensor (i.e., the angular position of the assembly of the support 80 with the burin or punch 5 can thus be adjusted with respect to the surface in which the force to be measured is exerted) (see Column 3, line 24, to Column 6, line 67). 
Regarding claim 19, Nevshupa teaches a photointerrupter sensor (i.e., sensor 42 can be a laser interferometric sensor) (see Column 3, line 24, to Column 6, line 67) is attached on the fixed end of the flexible assembly (i.e., the sensor is coupled to fixed end of flexible members 20) (see Fig. 1).
In view of the teaching of Nevshupa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a photointerruper sensor, an interrupter, coupling means, and associated circuitry in order to . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gitis et al (U.S. Pat. No. 6,324,918) (hereafter Gitis) in view of Adams, Jr (U.S. Pat. No. 9,581,534) (hereafter Adams)
Regarding claim 17, Gitis as disclosed above does not directly or explicitly teach a friction force measuring method. 
Regarding the method Adams teaches a friction force measuring method comprising the following steps: 
a) fixedly attaching the friction force sensing system (i.e., tribometer 10) (see Fig. 2) to a vertical surface (i.e., rigid frame 12) (see Fig. 2), 
b) rotating a horizontally extending rotary plate (i.e., wear surface 18) (see Fig. 1) with a first test specimen placed on top of the same (i.e., test sample 28 in engagement with the ware surface) (see Fig. 1), 
c) measuring friction force between said first test specimen and said rotary plate coated with the second specimen (i.e., the surface of the wear surface may have a specific finish or flatness; or oil may be sprayed, flooded or provided in for the lubricant test) (see Column 5, line 44, to Column 6, line 6; and Column 12, line 5, to column 13, line 17) when said first test specimen pushes the force application point of the friction force sensing system by way of rotation of the rotary plate (i.e., wear the test sample is intended to be tested for its performance of ear characteristic when in sliding contact with the chosen wear surface 18) (see Column 6, line 7, to Column 8, line 13). In view of the teaching of Adams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tested for wear of a test specimen and a selecting test surface and including a lubricant test in order to measure the performance of materials relating to friction and wear when tested under different conditions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855